LittletoN, Judge,
delivered the opinion of the court:
Under Public Resolutions No. 7 of February 26, 1926, and No. 8 of March 15, 1926, plaintiff is entitled to recover the amount claimed without regard to the provisions of any other act or the standard departmental regulations relating to the expenditure of public moneys or the employment of personal services. United States v. Matthews, 173 U.S. 381. The last-mentioned resolution specifically provided that such money should be expended without regard to the provisions of any other act relating to expenditure of public moneys “ on the certificate of the National Sesquicentennial Exhibition Commission that the materials or services were necessary to enable the United States Government to participate in said exposition.”
The facts establish that the cost to plaintiff of maintaining and operating the automobile was in excess of the amount authorized and that the amount claimed includes no personal profit to him.
Judgment for $876 will be entered in favor of the plaintiff. It is so ordered.
Whaley, Judge; Williams, Judge; Greeh, Judge; and Booth, Chief Justice, concur.